J-S35038-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DANTE WASHINGTON                           :
                                               :
                       Appellant               :   No. 1035 MDA 2021

         Appeal from the Judgment of Sentence Entered March 22, 2021
     In the Court of Common Pleas of Lycoming County Criminal Division at
                       No(s): CP-41-CR-0001075-2014


BEFORE: OLSON, J., KUNSELMAN, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                       FILED DECEMBER 21, 2021

        Dante Washington (Washington) appeals from the March 22, 2021

judgment of sentence imposed by the Court of Common Pleas of Lycoming

County (PCRA court) after his first petition pursuant to the Post-Conviction

Relief Act1 (PCRA) was granted in part and dismissed in part.          He raises

ineffective assistance of counsel (IAC) claims related to trial and appellate

counsel and claims of error related to his resentencing. We affirm in part,

reverse in part and remand to allow Washington to pursue a limited direct

appeal nunc pro tunc.



____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   42 Pa.C.S. §§ 9541 et seq.
J-S35038-21


                                               I.

       We glean the following facts from the certified record.          In 2016,

Washington was convicted following a bifurcated jury and bench trial of

attempted murder, aggravated assault causing serious bodily injury (SBI),

aggravated assault with a deadly weapon, four counts of robbery, theft by

unlawful taking, possession of a weapon, persons not to possess and carrying

a firearm without a license.2 The charges were based on an incident in which

Washington robbed and shot a taxicab driver, Eugene Williams (Williams),

causing serious injuries.        At trial, Washington argued that he had been

misidentified as the perpetrator. The trial court sentenced Washington to an

aggregate term of 36 to 72 years’ incarceration and this Court affirmed the

judgement of sentence. See Commonwealth v. Washington, 455 & 480

MDA 2017, at *11 (Pa. Super. Nov. 2, 2018) (unpublished memorandum),

allocator denied, 799 MAL 2018 (Pa. April 30, 2019).

       Washington timely filed a pro se PCRA petition and the PCRA court

appointed counsel. Counsel filed an amended petition raising the following

claims relevant to this appeal: IAC for failure to appeal the denial of a mistrial

after Juror 29 made prejudicial comments during voir dire, IAC for failure to

properly pursue a motion to suppress Williams’ identification of Washington in



____________________________________________


218 Pa.C.S. §§ 901(a); 2702(a)(1), (4); 3701(a)(1)(i)-(iv); 3921(a); 907(b);
6105(c)(2) & 6106(a)(1).


                                           -2-
J-S35038-21


a photographic line-up and his subsequent tainted in-court identification, and

IAC for stipulating to SBI for the purposes of the attempted murder sentence

and failing to challenge the use of the Deadly Weapon Enhancement (DWE).3

       The PCRA court held a hearing on the petition at which Washington’s

trial and appellate counsel, Nicole Spring (Spring),4 was the sole witness. She

first testified regarding the sentencing claims and confirmed that the jury was

not asked to make a specific factual finding regarding whether SBI was caused

during the attempted murder.            After the jury had been discharged, she

stipulated that SBI had occurred based on the guilty verdict for the count of

aggravated assault causing SBI. The SBI doubled the statutory maximum

sentence for the attempted murder and increased the Offense Gravity Score

(OGS) from 13 to 14. As a result, the standard range sentence increased from

96 to 114 months to 192 months to the statutory limit of 40 years. Spring

testified that she was aware of Apprendi v. New Jersey, 530 U.S. 466

(2000), and Alleyne v. U.S., 570 U.S. 99 (2013),5 at the time of trial, but did


____________________________________________


3 See 204 Pa. Code § 303.10 (Guideline sentence recommendations:
enhancements).

4Spring was one of two attorneys from the Lycoming County Public Defender’s
Office who represented Washington at trial. The other attorney has since
retired.

5In Apprendi, the United States Supreme Court held that any fact other than
a prior conviction that increases the maximum sentence for a crime must be
submitted to the jury and established beyond a reasonable doubt. In Alleyne,
(Footnote Continued Next Page)


                                           -3-
J-S35038-21


not consider the applicability to Washington’s case. She testified that she did

not have a strategic reason for stipulating to the SBI.

         The jury was also not asked to determine whether a deadly weapon was

used in the commission of the attempted murder or the robbery. Spring said

that she did not have a strategic reason at sentencing for agreeing that the

DWE applied to the sentencing guidelines for the attempted murder and

robbery convictions. For attempted murder, the DWE increased the standard

range from 192 months to the statutory limit to 210 months to the statutory

limit.    She did not discuss or explain the SBI stipulation or the DWE with

Washington before sentencing.

         Next, Spring testified regarding Juror 29’s statements at voir dire. When

the trial court asked the venire whether anyone was familiar with Washington,

Juror 29 said, “I’ve got a question. . . if I might have seen his name in a

professional capacity[.]      I don’t know if you want me to list that out loud

because it might bias other people.”           Notes of Testimony, PCRA Hearing,

10/5/20, at 16 (quoting Notes of Testimony, Excerpt of Juror 29, 12/13/16,

at 2). Later during voir dire, Juror 29 stated that he was “a staff physician at

the Federal Penitentiary in Allenwood.” Id. at 17. Spring testified that he




____________________________________________


it held that a fact that increases the mandatory minimum sentence for a crime
must likewise be found by the jury.


                                           -4-
J-S35038-21


made these statements in open court where the approximately 60 potential

jurors could hear them.

      At that point, Spring’s co-counsel approached the trial court at sidebar

and requested a mistrial. He argued that the jury pool was tainted by Juror

29’s two answers in open court, as the jurors could infer that Washington had

been incarcerated in federal prison, which was untrue. The Commonwealth

then requested a cautionary instruction. The trial court denied the request,

saying that the instruction might bring attention to an issue that the jurors

had missed. It then said, “I’m going to believe that it’s not prejudicial to your

client. I’m just going to motor forward. We know more about this guy if I

can get rid of him I will [sic].” Excerpt of Juror 29 at 5.

      Spring testified that she and co-counsel were immediately concerned

that Juror 29’s comments were prejudicial. As a result, she later argued in

Washington’s post-sentence motion that the denial of the mistrial was

prejudicial error. The trial court denied the post-sentence motion, and after

filing an appeal, Spring again included the issue in her concise statement

pursuant to Pa. R.A.P. 1925(b). However, she did not include the issue in the

brief filed on direct appeal.

      Spring testified that she had assigned a newer attorney to research the

issues in Washington’s appeal but discovered that no work had been done on

the brief before the filing deadline.     The attorney had not provided any

research related to the voir dire issue. Spring requested an extension of time


                                      -5-
J-S35038-21


to file the brief but ultimately did not to raise the issue related to Juror 29. Of

the five issues she chose to raise on direct appeal, three were evidentiary

issues that were reviewed under an abuse of discretion standard and two were

found to be waived. Spring testified that she believed that the Juror 29 issue

was stronger than the ones that she raised on appeal because the error

impacted the entire trial, was not harmless, was properly preserved and was

highly prejudicial. She testified that she did not have a strategic reason for

not raising the issue on appeal.

       Next, Spring addressed the motion to suppress Williams’ identification

of Washington in a photo line-up and at the preliminary hearing.6 Williams

identified Washington in a photo line-up of eight men in which he was the only

subject wearing an orange shirt that appeared to be a prison uniform. The

other individuals were wearing street clothes in darker colors. All photos were

of black men with beards. Williams identified Washington as his assailant in

the photo line-up while he was still at the hospital following the shooting. At

the preliminary hearing, Williams identified Washington by referring to his

orange jumpsuit.

       The suppression motion sought to suppress the identification on the

basis that (1) Williams was under the influence of medication at the time that


____________________________________________


6 Spring clarified that she may have been assigned to the case after the
suppression motion was filed but that she argued the motion at a pre-trial
hearing.


                                           -6-
J-S35038-21


made the identification unreliable; and (2) the photo array was overly

suggestive based on how Washington was depicted. At the hearing on the

motion, Spring orally withdrew the second basis for suppression based on

Commonwealth v. Sanders, 42 A.3d 325 (Pa. Super. 2011), a case that had

been provided to her before the hearing by the Commonwealth. She agreed

with the Commonwealth’s interpretation of the case to mean that unless there

was bad faith conduct on the part of the police conducting the photo line-up,

suggestiveness would go to the weight and not the admissibility of the

identification.

       Spring testified that after receiving the PCRA petition and once again

reviewing Sanders, she believed she misinterpreted the holding of the case

and erroneously withdrew the suppression motion. She said that Sanders

does not address the suggestiveness of the identification procedure, but rather

the mental state of the witness making the identification and the weight of

that evidence. Based on re-reading Sanders, Spring said that she should not

have withdrawn that portion of the suppression motion and that she believed

it would have had merit. As a result, she said she did not have a reasonable

strategic basis for withdrawing the motion.7




____________________________________________


7Spring also testified regarding other claims raised in the petition that
Washington has not pursued on appeal.


                                           -7-
J-S35038-21


       Following the reception of the evidence, the PCRA court ordered

Washington and the Commonwealth to file briefs in support of their positions.

On February 2, 2021, the PCRA court issued an opinion and order granting

relief on the sentencing claim relating to the stipulation to SBI for the

attempted murder charge and denying relief on the remaining claims.

Washington proceeded to resentencing on March 18, 2021, and the PCRA

court sentenced him to an aggregate term of 31 to 62 years’ incarceration.

Relevant to this appeal, the PCRA court imposed a sentence of 5 to 10 years’

incarceration on the count of aggravated assault with a deadly weapon, a

charge for which Washington did not receive a sentence at his original hearing.

The PCRA court once again applied the DWE to the charges of attempted

murder and robbery.

       Washington filed a timely post-sentence motion which the PCRA court

denied. He timely appealed8 and he and the PCRA court have complied with

Pa. R.A.P. 1925.

____________________________________________


8 Washington’s notice of appeal stated that he was appealing from three
orders: the order denying relief on portions of the PCRA petition, the
judgment of sentence and the order denying the post-sentence motion. As
a result, this Court issued a Rule to Show Cause why the appeal should not be
quashed as improperly taken from two separate orders and as untimely from
the February 2 order. Washington filed a response citing the PCRA court’s
February 24, 2021 order scheduling the resentencing hearing and stating that
the February 2 order was not final. See Order, 2/24/21 (“The Court notes
that in its Opinion and Order, the Court gave the Defendant notice of his right
to appeal the Court’s ruling. However, according to the definition of final order
as set forth in Pa.R.Crim.P. 341 [sic], the order of February 2, 2021 is not a
(Footnote Continued Next Page)


                                           -8-
J-S35038-21


                                               II.

       Washington first argues that the PCRA court erred in dismissing his

petition and denying him relief on his IAC claims.9             “To prove counsel

ineffective, the petitioner must show that:          (1) his underlying claim is of

arguable merit; (2) counsel had no reasonable basis for his action or inaction;

and (3) the petitioner suffered actual prejudice as a result.” Commonwealth

v. Sarvey, 199 A.3d 436, 452 (Pa. Super. 2018). “Prejudice, in this context,

has been repeatedly stated as requiring proof that but for counsel’s action or



____________________________________________


final order.”). However, “an order granting in part and denying in part all
issues raised in [the defendant’s] PCRA petition [is] a final order for purposes
of appeal.” Commonwealth v. Grove, 170 A.3d 1127, 1137 (Pa. Super.
2017) (quoting Commonwealth v. Watley, 153 A.3d 1034, 1039 n.3 (Pa.
Super. 2016)). Pa. R.A.P. 341 has been recently amended to address this
precise situation but amendment was released after the PCRA court issued the
February 24, 2021 order. See Pa. R.A.P. 341(f)(2) (“An order granting
sentencing relief, but denying, dismissing, or otherwise disposing of all other
claims within a petition for post-conviction collateral relief, shall constitute a
final order for purposes of appeal.”). The defects in Washington’s notice of
appeal stem from the PCRA court’s erroneous order informing him that the
February 2 order was not final. We have previously declined to quash a facially
untimely appeal when the late filing was a result of the lower court improperly
informing the appellant of his appellate rights, as this misinformation
constituted a breakdown in the operation of the court. Commonwealth v.
Flowers, 149 A.3d 867, 872 (Pa. Super. 2016) (citing Commonwealth v.
Parlante, 823 A.3d 927 (Pa. Super. 2003)). Thus, we decline to quash
Washington’s appeal and proceed to the merits of his claims.

9 “The standard of review of an order dismissing a PCRA petition is whether
that determination is supported by the evidence of record and is free of legal
error.” Commonwealth v. Weimer, 167 A.3d 78, 81 (Pa. Super. 2017).
“The PCRA court’s findings will not be disturbed unless there is no support for
the findings in the certified record.” Id. (citation omitted).


                                           -9-
J-S35038-21


inaction, there was a reasonable probability that the proceeding would have

had a different outcome.” Commonwealth v. Diaz, 226 A.3d 995, 1007 (Pa.

2020).   The “reasonable probability” test is “less demanding than the

preponderance standard.” Commonwealth v. Little, 246 A.3d 312, 326 (Pa.

Super. 2021) (quotations omitted). In addition,

      [a]lthough those principles should guide the process of decision,
      the ultimate focus of inquiry must be on the fundamental fairness
      of the proceeding whose result is being challenged. In every case
      the court should be concerned with whether, despite the strong
      presumption of reliability, the result of the particular proceeding
      is unreliable because of a breakdown in the adversarial process
      that our system counts on to produce just results.

Id. (quoting Strickland v. Washington, 466 U.S. 668, 696 (1984)).

      When analyzing an IAC claim, “failure to prove any of these prongs is

sufficient to warrant dismissal of the claim without discussion of the other

two.” Commonwealth v. Robinson, 877 A.2d 433, 439 (Pa. 2005) (citation

omitted). Counsel cannot be ineffective for failing to pursue a meritless claim.

Commonwealth v. Rykard, 55 A.3d 1177, 1190 (Pa. Super. 2012). Finally,

we   presume    that   counsel   has   rendered   effective   assistance.   See

Commonwealth v. Treiber, 121 A.3d 435, 445 (Pa. 2015).

                                        A.

      First, Washington argues that Spring was ineffective for failing to

challenge on direct appeal the trial court’s denial of a mistrial after Juror 29




                                       - 10 -
J-S35038-21


made prejudicial statements in front of the entire jury panel during voir dire.10

He argues that Juror 29’s statements carried the false implication that he had

been incarcerated in a federal prison at some point and that the jury panel

was tainted by hearing those statements. He contends that the trial court

erred by not dismissing the panel and beginning voir dire anew, and that if

Spring had raised this issue in his direct appeal, he would have been granted

a new trial.11

                                               1.

       We first consider whether Washington’s underlying claim has arguable

merit. It is well-established that a criminal defendant is entitled to a fair trial

in front of an impartial jury and “the jury selection process is crucial to the

preservation” of that right. Commonwealth v. Delmonico, 251 A.3d 829,

839 (Pa. Super. 2021).

       Washington relies on Commonwealth v. Fisher, 591 A.2d 710 (Pa.

1991), and Commonwealth v. Santiago, 318 A.2d 737 (Pa. 1974), in

support of his position that Juror 29’s statements prejudiced the jury pool and

violated his right to a fair trial in front of an impartial jury. In Fisher, the


____________________________________________


10 “The process of selecting a jury is committed to the sound discretion of the
trial judge and will be reversed only where the record indicates an abuse of
discretion, and the appellant carries the burden of showing that the jury was
not impartial.” Commonwealth v. Noel, 104 A.3d 1156, 1169 (Pa. 2014).

11The Commonwealth has not filed a brief on appeal and instead has relied
upon the PCRA court’s opinions in requesting that we affirm.


                                          - 11 -
J-S35038-21


prosecution asked a potential juror during voir dire whether he had read

anything in the news concerning the defendant’s prior conviction in federal

court. Fisher, supra, at 711. The juror responded that he had read about

the case and was subsequently seated on the jury. Id. After the trial, the

defendant’s federal conviction was reversed on appeal. Our Supreme Court

concluded that even though the question was relevant at the time of voir dire,

after the defendant’s conviction was overturned, it was no longer proper and

became unduly prejudicial.     The Court remanded the case concluding that

“[w]ith such a fact lodged in the jury box, its effect inestimable, a new trial

[was] required.” Id.

      In Santiago, a prosecution witness approached one of the alternate

jurors before the panel was sworn and told her that the defendant had “killed

an innocent boy and it [wasn’t] the first one he [had] killed.”       Santiago,

supra, at 739. The alternate juror reported the incident to the tipstaff in front

of three jurors who were seated on the case. The trial court dismissed the

alternate juror but interviewed the other three jurors and determined that

they could remain impartial. Id. Our Supreme Court reversed, concluding

that a mistrial should have been granted because the three jurors had heard

improper and prejudicial information.      Id. at 740.    It noted that it had

previously granted new trials “even though there was no certainty that any

improper prejudicial information had actually been communicated to any

jurors.” Id. at 739 (citing Commonwealth v. Stewart, 295 A.2d 303 (Pa.


                                     - 12 -
J-S35038-21


1972); Commonwealth v. Bobko, 309 A.2d 576 (Pa. 1973)). The Court

emphasized that the defendant was entitled to a trial in front of an impartial

and indifferent jury that had not been subjected to any outside influence. Id.

      Here, Juror 29 first stated in front of the rest of the panel that he may

have seen Washington’s name “in a professional capacity,” but he was not

sure whether he should explain the circumstances “because it might bias other

people.” Excerpt of Juror 29 at 2. The PCRA court asked if he could remain

impartial despite this information and Juror 29 replied that he could. Later,

again in open court, Juror 29 said that he was a physician at the federal

penitentiary in Allenwood. Trial counsel immediately moved for a mistrial on

the basis that Juror 29’s statements tainted the jury pool by creating the

impression that Washington had served time in federal prison.                The

Commonwealth then requested that the trial court issue a cautionary

instruction that Washington was presumed innocent and had never been in

federal prison. The trial court expressed concern that an instruction would

draw more attention to the issue. It then stated: “Well, I’m going to deny

the request. I’m going to believe that it’s not prejudicial to your client. I’m

just going to motor forward.” Id. at 5.

      In denying relief on this issue, the PCRA court reasoned:

      The issue presented here is essentially asking this Court to ensure
      that every potential juror be blissfully unaware of the realities of
      living in a modern society, which, to quote Dowd, establishes an
      “impossible standard” for jurors to maintain. [Irvin v.] Dowd,
      366 U.S. 717, 721 (1961). We acknowledge that Juror 29’s
      statements were not factual as [Washington] has never served a

                                     - 13 -
J-S35038-21


       federal prison sentence. There is no indication that the jurors
       connected the potential juror’s statements to one another casting
       a negative mark on [Washington]. Further, nothing in the record
       showed that any of the selected jurors for [Washington’s] trial had
       any notion of what Juror 29’s statements meant or were
       influenced to convict by them or that Juror 29 was certain that he
       had seen the [Washington]. This Court does not believe that these
       statements rise to the level of seriousness as those found in
       Santiago or Fisher nor were they severe enough to make the
       jurors incapable of objectivity, therefore, relief on this issue is
       denied.

Opinion and Order, 2/2/21, at 13 (cleaned up). We disagree with this analysis.

       Santiago and Fisher, as well as the cases cited therein, stand for the

proposition that a defendant is deprived of his right to trial by a fair and

impartial jury when the panel has been exposed to prejudicial information

about the defendant by outside influence.          Central to the concept of due

process is the requirement that a jury’s verdict “be based upon the evidence

developed at the trial . . . regardless of the heinousness of the crime charged,

the apparent guilt of the offender or the station in life which he occupies.”

Turner v. Louisiana, 379 U.S. 466, 472 (1965) (cleaned up).

       Here, any of the jurors who were eventually seated for Washington’s

trial could have had the incorrect and prejudicial impression that he had

formerly been convicted of a crime and incarcerated in a federal prison.12 The


____________________________________________


12We note that the charges of persons not to possess and carrying a firearm
without a license were bifurcated from the charges heard by the jury, as
Washington’s prior conviction that disqualified him from possessing a firearm
may have been prejudicial to the jury while it considered its verdicts on the
other charges.


                                          - 14 -
J-S35038-21


trial court took no steps to remedy the misimpression created by Juror 29’s

statements or to ensure that the remaining jurors had not drawn any

conclusions based on those statements. In Santiago and Fisher, the jurors

were questioned to determine whether they could remain impartial,

considering the prejudicial information they had learned about the defendants.

Even despite this prophylactic measure, on appeal, our Supreme Court held

that the defendants were entitled to new trials because of the potential effect

of the prejudicial information on the jury’s deliberations.

      In its opinion, the PCRA court here opined that no new trial was

warranted because there was no evidence of record that the jurors understood

Juror 29’s statements to mean that Washington had served time in federal

prison.   However, it is impossible to tell whether this absence of record

evidence is the result of the denial of a cautionary instruction and the lack of

further voir dire on the issue at the time it arose. Put simply, the jurors were

not given the opportunity to explain whether they had formed an opinion of

Washington based on Juror 29’s statements or whether they could disregard

those statements in deliberations. They were also not told that Juror 29’s

impression was false and that Washington had never served time in federal

prison. The trial court dismissed Washington’s objection by saying, “I’m going

to believe that it’s not prejudicial to your client,” and declined to offer a

cautionary instruction to the panel. Excerpt of Juror 29 at 5.




                                     - 15 -
J-S35038-21


      Irvin v. Dowd, 366 U.S. 717 (1961), cited by the PCRA court, does not

compel a different conclusion.         There, the defendant challenged the

constitutionality of his conviction when eight of the jurors at his trial expressed

during voir dire that they believed he was guilty based on the extensive media

coverage of his crimes. Id. at 727-28. The United States Supreme Court

noted that jurors need not be completely ignorant to the facts of a case if they

could set aside any initial impressions and evaluate the defendant’s guilt based

upon the evidence adduced at trial. Id. at 722-23. However, when the media

coverage of the crime and investigation was extensive, extremely negative

and created widespread public opinion that the defendant was guilty, “the

build-up of prejudice [was] clear and convincing.” Id. at 725. Even though

the jurors in that case stated on further questioning that they could be

impartial, the Court concluded that under the circumstances, “such a

statement of impartiality can be given little weight.” Id. at 728.

      Dowd addressed a motion for change of venue when media coverage

of the case was so extensive within the venue county as to taint the entire

jury pool. Much of the pretrial media coverage was based on the facts of the

crime at hand, the defendant’s confession, and other evidence that would

eventually be heard at trial.      Here, Juror 29’s statements, even if his

impression about Washington had been true, contained information that was

unrelated to the crime and would not have been admitted at trial. Further,

the Dowd Court concluded that not even voir dire regarding the jurors’ ability


                                      - 16 -
J-S35038-21


to set aside their opinions was sufficient to ensure that the defendant was

tried by an impartial jury. Here, the trial court took no steps to ensure that

the potential jurors did not draw any conclusions or form any opinions based

on Juror 29’s statements, nor did it issue a cautionary instruction. Thus, we

conclude there is arguable merit to Washington’s argument that he would have

been entitled to relief on direct appeal if Spring had challenged the denial of

a mistrial.

                                       2.

      Next, we conclude that Spring had no reasonable strategic basis for

omitting this issue from Washington’s direct appeal in favor of raising other

issues for which he was not granted relief. She candidly testified at the PCRA

hearing that she elected not to raise this issue on direct appeal because the

deadline for filing the brief was approaching and she did not have time to

research and brief the issue. She had assigned the case to another attorney

in her office who did not complete any research related to the jury selection

issue, and in an effort to file a timely brief, she declined to raise this issue.

She further said that she believed that the issues she did raise on direct

appeal, which were related to the admission of evidence at trial and a

restriction on the defense’s closing argument, were simply not as strong as

the voir dire issue. Thus, because the decision not to raise this issue was not

motivated by its merits or any strategic whittling of the issues to be argued

on appeal, Washington has satisfied this prong of the IAC test.


                                     - 17 -
J-S35038-21


                                      3.

      Finally, we consider whether there was a reasonable probability that

Washington was prejudiced by the omission of this issue from his direct

appeal. When appellate counsel’s representation does not completely deprive

a defendant of appellate review but rather narrows the issues to be decided,

this Court considers whether prejudice resulted under the Strickland

standard. See Commonwealth v. Rosado, 150 A.3d 425, 433 (Pa. 2016).

Again, under Strickland, a “reasonable probability” standard of prejudice is

“less demanding than the preponderance standard.” Little, supra, at 326.

      As we noted when addressing the arguable merit of this claim,

Washington’s motion for a mistrial was based on the potential for prejudice

created by Juror 29’s comments in open court in front of the entire jury pool.

Our Supreme Court has granted defendants new trials in similar situations in

which jurors were given prejudicial, inadmissible information about the

defendant that could have affected the verdict by denying the defendants their

presumption of innocence. Bobko, supra, at 577; Stewart, supra; Fisher,

supra; Santiago, supra. In granting the new trial in Stewart, our Supreme

Court recognized that even in the absence of direct evidence of prejudice the

“potentialities of harm” were too great to conclude that the defendant received

a fair trial. Stewart, supra, at 305-06. Because Washington’s remedy, if he

had been successful in raising this claim on direct appeal, would have been a




                                    - 18 -
J-S35038-21


new trial, he has established that he was prejudiced by Spring’s failure to

litigate the issue.

      Therefore, Washington has satisfied the three prongs of the IAC test and

established that Spring was ineffective for failing to raise this claim in his direct

appeal. Based on Spring’s ineffectiveness, he requests a new trial. However,

because the IAC resulted in Washington losing the opportunity to raise this

issue on direct appeal, the correct remedy is to restore his direct appeal rights

nunc pro tunc to allow him to fully litigate the issue. See Little, supra, at

331-32 (holding that granting relief on the substantive error that should have

been raised on direct appeal would be outside of this Court’s jurisdiction when

reviewing an IAC claim for PCRA relief). Accordingly, we reverse the portion

of the PCRA court’s order denying relief on this claim and direct that

Washington may file a new notice of appeal within 30 days of the date of this

memorandum. In that appeal, he may solely raise the issue related to the

trial court’s denial of a mistrial based on Juror 29’s statements.

                                         B.

      Next, Washington argues that Spring was ineffective for withdrawing the

portion of the pretrial motion to suppress identification evidence that was

based on the suggestiveness of the photo line-up and the subsequent




                                       - 19 -
J-S35038-21


identification at the preliminary hearing.13 He contends that Spring withdrew

that portion of the motion based on an incorrect reading of Sanders, supra,

and that if she had properly pursued suggestiveness as a ground for

suppression, the trial court would have been compelled to grant the motion.

He points out that of the eight individuals depicted in the array, Washington

was the only person wearing “a bright orange shirt that appears to be prison

issue,”   while    the   other    individuals      were   wearing   “street   clothing.”

Washington’s Brief at 22. All photos were of black men with beards.

       We begin by considering whether this issue has arguable merit. Initially,

we agree that Spring’s apparent reliance on Sanders as the basis for

withdrawing this portion of the suppression motion was erroneous. Sanders

addressed whether a witness’s prior identification of the defendant was

sufficiently reliable to be admissible at trial when he made the identification

while hospitalized and in and out of consciousness. Sanders, supra, at 328.

This Court concluded that in the absence of police misconduct that rendered

the photo line-up procedure unduly suggestive, the victim’s condition when

he made the identification bore on the weight of that evidence and not its

admissibility. Id. at 330-31. The defendant in Sanders did not argue that


____________________________________________


13“An appellate court’s standard of review in addressing a challenge to a trial
court’s denial of a suppression motion is limited to determining whether the
factual findings are supported by the record and whether the legal conclusions
drawn from those facts are correct.” Commonwealth v. Postie, 110 A.3d
1034, 1039 (Pa. Super. 2015) (citation omitted).


                                          - 20 -
J-S35038-21


the procedure the police used in assembling or conducting the photo array

was improper or suggestive. As such, Spring’s interpretation of the case was

unreasonable and Sanders did not support her decision to withdraw this

portion of the suppression motion.

      Nevertheless, we conclude that Spring was not ineffective because there

was no arguable merit to the suppression motion when the suggestiveness

issue is considered under the relevant case law. “In reviewing the propriety

of identification evidence, the central inquiry is whether, under the totality of

the circumstances, the identification was reliable.”       Commonwealth v.

Milburn, 191 A.3d 891, 899 (Pa. Super. 2018) (citation omitted).

Suppression of an identification is proper only when the procedure is “so

impermissibly suggestive as to give rise to a very substantial likelihood of

irreparable misidentification.”   Id. at 900 (citation omitted, emphasis in

original).

      Not all variances between photos in an array are grounds for

suppression. “Photographs used in line-ups are not unduly suggestive if the

suspect’s picture does not stand out more than the others, and the people

depicted all exhibit similar facial characteristics.”      Commonwealth v.

Mbewe, 203 A.3d 983, 986-87 (Pa. Super. 2019) (citation omitted); see

Commonwealth v. Davis, 17 A.3d 390, 394 (Pa. Super. 2011) (holding that

photo array was suggestive when it contained three photos, one of which was

a third party already known to the witness, and the other an individual who


                                     - 21 -
J-S35038-21


appeared markedly different from the defendant). While “[e]ach person in

the array does not have to be identical in appearance,” the photos “should all

be the same size and should be shot against similar backgrounds.”

Commonwealth v. Kendricks, 30 A.3d 499, 504 (Pa. Super. 2011)

(citations omitted).

      Upon review of the photo array used in this case, we conclude that it

was not unduly suggestive. The eight photos are similar in size and have plain

backgrounds, though five of the backgrounds are grey and three are blue.

Each photo depicts a black male with facial hair and a close-cropped haircut.

The individuals have similar facial characteristics. Washington argues that the

photo line-up is unduly suggestive because he is the only individual depicted

in an orange shirt that appears to be a prison uniform, while the other

individuals are wearing what appear to be street clothing in more neutral

colors. However, only a small part of the shoulder area of the shirt is visible

in the picture and there are no markings in the photograph that identify the

shirt as prison-issued. Finally, Washington does not argue that the manner in

which the array was presented to Williams was unduly suggestive.        Under

these circumstances, we cannot conclude that the identification was “so

impermissibly suggestive as to give rise to a very substantial likelihood of

irreparable misidentification.” Milburn, supra (emphasis omitted). Because




                                    - 22 -
J-S35038-21


counsel cannot be found ineffective for failing to pursue a meritless claim,

Washington’s IAC claim related to the suppression motion fails.14

                                           III.

       Washington’s final issues on appeal are challenges to the legality and

discretionary aspects of his sentence following his resentencing hearing on

March 18, 2021. At his original sentencing hearing in 2017, the trial court

sentenced him as follows:

       Count 1 – Attempted Murder causing SBI, 20 to 40 years’
       incarceration

       Count 3 – Aggravated Assault with deadly weapon, 3 to 6 years’
       incarceration

       Count 4 – Robbery, 10 to 20 years’ incarceration

       Count 8 – Persons Not to Possess, 5 to 10 years’ incarceration

       Count 9 – Carrying a Firearm without a License, 1 to 2 years’
       incarceration

       Count 10 – Possession of an Instrument of Crime, 1 to 2 years’
       incarceration

See Sentencing Order, 2/14/17, at 1-3. The sentences for counts 3 and 10

were imposed concurrently to the sentence at count 1. The other sentences

were imposed consecutively for an aggregate sentence of 36 to 72 years’



____________________________________________


 Because we conclude that the photo line-up was not unduly suggestive, we
14

need not consider whether Williams’ later in-court identification of Washington
was tainted by the line-up procedure. Commonwealth v. Fulmore, 25 A.3d
340, 349 (Pa. Super. 2011).


                                          - 23 -
J-S35038-21


incarceration. The trial court determined that the remaining charges merged

for sentencing purposes.

      Following the evidentiary hearing, the PCRA court granted Washington

relief on his IAC claim challenging the stipulation to SBI for sentencing on the

attempted murder count.       At the resentencing hearing, it imposed the

following sentence:

      Count 1 – Attempted Murder, 10 to 20 years’ incarceration

      Count 3 – Aggravated Assault with deadly weapon, 5 to 10 years’
      incarceration

      Count 4 – Robbery, 10 to 20 years’ incarceration

      Count 8 – Persons Not to Possess, 5 to 10 years’ incarceration

      Count 9 – Carrying a Firearm without a License, 1 to 2 years’
      incarceration

See Resentencing Order, 3/18/21, at 1-2. All of the sentences were imposed

consecutively for an aggregate sentence of 31 to 62 years’ incarceration.

Thus, the PCRA court altered the original sentence by reducing the sentence

at count 1, increasing the sentence at count 3, finding that count 10 merged

and imposing the sentence at count 3 consecutively rather than concurrently.

                                      A.

      First, Washington contends that his sentence is illegal because the PCRA

court applied the DWE to the attempted murder and robbery charges even

though the jury did not make a specific finding that a deadly weapon was used

in the commission of those crimes. He contends that the application of the


                                     - 24 -
J-S35038-21


DWE under these circumstances violates Apprendi and Alleyne, supra,

rendering his sentence illegal.

       This Court has previously rejected the argument that the DWE

implicates the principles announced in Apprendi and Alleyne.              See

Commonwealth v. Buterbaugh, 91 A.3d 1247, 1270 n.10 (Pa. Super. 2014)

(en banc).15      There, we determined that “[i]f the [DWE] applies, the

sentencing court is required to raise the standard guideline range; however,

the court retains the discretion to sentence outside the guideline range.” Id.

Because the application of the sentencing guidelines remains within the court’s

discretion and the DWE does not alter the minimum or maximum sentence

that applies to an offense, we determined that Apprendi and Alleyne are not

violated when the sentencing court makes the factual finding that triggers the

DWE. Id. This issue has no merit.16

____________________________________________


15The Court addressed the issue, which implicates the legality of a sentence,
sua sponte.

16 Washington cites Commonwealth v. Monarch, 200 A.3d 51 (Pa. 2019),
in support of his assertion that sentencing enhancements must be submitted
to the jury. However, the “enhancement” our Supreme Court analyzed in
Monarch was an increased mandatory minimum sentence, which falls
squarely within the holding of Alleyne. Id. at 57. The high Court did not
analyze a discretionary sentencing enhancement applied to the sentencing
guidelines, such as the DWE, as our Court did in Buterbaugh. The same
reasoning applies to Commonwealth v. Munday, 78 A.3d 661, 666 (Pa.
Super. 2013), which analyzed a mandatory minimum sentencing scheme for
drug offenses committed with firearms. Finally, Commonwealth v. Russell,
209 A.3d 419, 424 (Pa. Super. 2019), does not support Washington’s
argument as it merely reiterates the difference between a discretionary and
(Footnote Continued Next Page)


                                          - 25 -
J-S35038-21


                                               B.

        Finally, we address Washington’s challenge to the discretionary aspects

of his sentence.17 “The right to appellate review of the discretionary aspects

of a sentence is not absolute, and must be considered a petition for permission

to appeal.”    Commonwealth v. Conte, 198 A.3d 1169, 1173 (Pa. Super.

2018) (citation omitted). An appellant must preserve his claims at the time

of sentencing or in a post-sentence motion, file a timely notice of appeal,

include a statement of reasons for allowance of appeal pursuant to Pa. R.A.P.

2119(f) in his brief, and raise a substantial question for review.               Id.

Washington fulfilled the first three requirements by filing a timely post-




____________________________________________


mandatory sentencing scheme under Alleyne. Id. (“We have previously held
that, where a trial court imposes sentence in accordance with the guidelines
and does not sentence in accordance with a mandatory minimum sentencing
scheme, an appellant is not entitled to relief under Alleyne.”).

17   Our standard of review is well-settled:

        Sentencing is a matter vested in the sound discretion of the
        sentencing judge, and a sentence will not be disturbed on appeal
        absent a manifest abuse of discretion. In this context, an abuse
        of discretion is not shown merely by an error in judgment. Rather,
        the appellant must establish, by reference to the record, that the
        sentencing court ignored or misapplied the law, exercised its
        judgment for reasons of partiality, prejudice, bias[,] or ill will, or
        arrived at a manifestly unreasonable decision.

Commonwealth v. Wallace, 244 A.3d 1261, 1278–79 (Pa. Super. 2021)
(citation omitted).


                                          - 26 -
J-S35038-21


sentence motion seeking modification of his sentence, a timely notice of

appeal, and including a Pa. R.A.P. 2119(f) statement in his brief.

       We now turn to whether he has raised a substantial question for review.

“A substantial question exists only when the appellant advances a colorable

argument that the sentencing judge’s actions were either: (1) inconsistent

with a specific provision of the Sentencing Code; or (2) contrary to the

fundamental norms which underlie the sentencing process.” Commonwealth

v. Clarke, 70 A.3d 1281, 1286–87 (Pa. Super. 2013) (citation omitted).

Washington contends that the PCRA court abused its discretion in imposing a

sentence of incarceration at count 3 without placing adequate reasons on the

record for the increased sentence following his successful PCRA petition, thus

raising a presumption of vindictiveness.18         We have previously held that a

claim of vindictiveness on resentencing presents a substantial question

allowing us to proceed to review the merits of his claim. Commonwealth v.

Tapp, 997 A.2d 1201, 1203 (Pa. Super. 2010).

       Washington cites North Carolina v. Pearce, 395 U.S. 711, 725 (1969),

rev’d on other grounds by Alabama v. Smith, 490 U.S. 794 (1989), for the


____________________________________________


18 Washington maintained in his post-sentence motion and on appeal that he
was not sentenced on count 3 at his original sentencing hearing. However,
the record reflects that Washington was sentenced to 3 to 6 years’
incarceration on count 3, to be served concurrently to the sentence for
attempted murder. See Sentencing Order, 2/14/17, at 2-3. On resentencing,
he was sentenced to 5 to 10 years’ incarceration on this count, to be served
consecutively. See Resentencing Order, 3/18/21, at 1-2. Because the PCRA
court did increase the sentence on this charge, we will consider his claim.

                                          - 27 -
J-S35038-21


proposition that a court may not impose a higher sentence following a

defendant’s successful appeal in retaliation for the defendant’s choice to

exercise his appellate rights. The United States Supreme Court explained:

     [i]n order to assure the absence of such a motivation, we have
     concluded that whenever a judge imposes a more severe sentence
     upon a defendant after a new trial, the reasons for his doing so
     must affirmatively appear. Those reasons must be based upon
     objective information concerning identifiable conduct on the part
     of the defendant occurring after the time of the original sentencing
     proceeding.

Id. at 726. The same principles apply when a defendant is granted a new

sentencing hearing rather than a new trial. Commonwealth v. Barnes, 167

A.3d 110, 123 (Pa. Super. 2017) (en banc).

     In Barnes, the defendant was sentenced to 20 to 40 years’ incarceration

for attempted murder and 2.5 to 5 years’ incarceration each for aggravated

assault and kidnapping, for an aggregate term of 25 to 50 years of

imprisonment. Id. at 115. On appeal, this Court reversed and remanded for

resentencing, finding that the aggravated assault charge should have merged

with the attempted murder charge. Id. On remand, the trial court sentenced

the defendant to 20 to 40 years’ incarceration for attempted murder and 5 to

10 years’ incarceration for kidnapping, once again resulting in an aggregate

term of 25 to 50 years’ imprisonment.        Id.   The defendant appealed and

argued that the trial court had acted vindictively in increasing the sentence

imposed on the count of kidnapping.




                                    - 28 -
J-S35038-21


     We held that the overall sentencing scheme and not the sentence for

the individual charge of kidnapping was the relevant consideration for

evaluating a claim of vindictiveness.   Id. at 124.    “Indeed, a trial court

properly may resentence a defendant to the same aggregate sentence to

preserve its original sentencing scheme . . . [I]n most circumstances, a judge

can duplicate the effect of the original sentencing plan by adjusting the

sentences on various counts so that the aggregate punishment remains the

same.”   Id.   We held that the defendant could not succeed on a claim of

vindictiveness when his aggregate sentence remained the same following

resentencing, even though the sentencing court increased the sentence on an

individual charge. Id. at 125.

     The facts herein are analogous. At the first sentencing hearing, the trial

court imposed an aggregate term of 36 to 72 years of incarceration. At count

3, it sentenced him to 3 to 6 years of incarceration to be served concurrently

to the sentence for attempted murder, stating, “I don’t see any purpose to be

served in giving you an additional sentence on [that] offense[].” Notes of

Testimony, Sentencing Hearing, 2/14/17, at 35-36.

     After granting relief on Washington’s illegal sentencing claim, the PCRA

court imposed an aggregate sentence of 31 to 62 years’ incarceration. The

new sentencing scheme included a sentence of 5 to 10 years of consecutive

incarceration on count 3. At resentencing, the PCRA court recognized that

Washington had “used his time productively and continues to use it


                                    - 29 -
J-S35038-21


productively” while incarcerated. Notes of Testimony, Resentencing Hearing,

3/18/21, at 13. After noting the serious nature of the charges and the injuries

to the victim, the PCRA court explained

      I just felt that this was the type of case that justified that type of
      sentence. And where I don’t mean to diminish anything that Mr.
      Washington has done because I think that that’s great. I’m
      grateful for him. But I still think that that length of sentence was
      appropriate in light of the nature of the offense that was
      committed . . . I appreciate everything he’s done since he was
      sentenced. But I can’t help but think that the sentence that I
      imposed before reflected what I perceived to be the appropriate
      sentence in this case.

Id. at 14. Notwithstanding those comments, the aggregate sentence imposed

at resentencing was lower than the original sentence.

      In Barnes, we rejected the defendant’s attempt to frame the

vindictiveness issue in the context of a single charge and instead examined

the aggregate sentencing scheme. We concluded that it was within the trial

court’s discretion to craft a new sentencing scheme that maintained the

integrity of the sentence previously imposed, and such a sentencing scheme

did not constitute vindictiveness. Here, despite the alteration to the sentence

at count 3, Washington received a lower aggregate sentence following his

successful PCRA     petition.    The    circumstances   do   not evidence any

vindictiveness by the PCRA court on resentencing. No relief is due.

      Judgment of sentence affirmed in part and reversed in part.              Case

remanded for further proceedings consistent with this memorandum.

Jurisdiction relinquished.


                                       - 30 -
J-S35038-21




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/21/2021




                          - 31 -